DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ruojian Zhang on 05/26/2022.
The application has been amended as follows: 

27. 	A method comprising: 
depositing a first dielectric layer having a crystalline structure; 
depositing a metal layer over and contacting the first dielectric layer, wherein the first dielectric layer is used as a seed layer in the depositing the metal layer; 
depositing a second dielectric layer over the metal layer, wherein the second dielectric layer is thin enough to allow spin polarized carriers to flow through; 
depositing a free layer over the second dielectric layer; 
depositing a tunnel barrier layer over the free layer; 
depositing a reference layer over the tunnel barrier layer; and 
etching the reference layer, the tunnel barrier layer, the free layer, and the second dielectric layer, wherein the etching is stopped on the metal layer.

29. 	The method of claim 27, wherein the depositing the first dielectric layer comprises depositing MgO

Allowable Subject Matter
Claims 1-4, 6-9 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Khvalkovskiy, discloses a method comprising: depositing a plurality of layers comprising: depositing a spin orbit coupling layer, wherein the spin orbit coupling layer is configured to generate spin polarized carriers; depositing a dielectric layer over the spin orbit coupling layer, wherein the dielectric layer is configured to allow the spin polarized carriers to tunnel through; depositing a free layer over the dielectric layer; depositing a tunnel barrier layer over the free layer; and depositing a reference layer over the tunnel barrier layer. The prior art of record, Sasaki, teaches performing a first patterning process to pattern the plurality of layers; and performing a second patterning process to pattern the reference layer, the tunnel barrier layer, the free layer, and the dielectric layer, wherein the second patterning process stops on a top surface of the spin orbit coupling layer. The prior art of records, individually or in combination, do not disclose nor teach “forming a magnesium oxide seed layer; depositing a spin orbit coupling layer overlying and contacting the magnesium oxide seed layer” in combination with other limitations as recited in claim 1.
The prior art of record, Khvalkovskiy, discloses a method comprising: forming a metal layer; forming a Magnetic Tunnel Junction (MTJ) over the metal layer, wherein the MTJ comprises: a dielectric layer over the metal layer; a free layer over the dielectric layer, wherein the dielectric layer has a thickness configured to allow spin polarized carriers in the metal layer to flow through the dielectric layer into the free layer; a tunnel barrier layer over the free layer; and a reference layer over the tunnel barrier layer. The prior art of records, Tang, teaches depositing a dielectric capping layer on sidewalls of the MTJ, wherein the dielectric capping layer contacts edges of the dielectric layer, and extends on a top surface of the metal layer. The prior art of records, Sasaki, teaches wherein the forming the MTJ comprises a second patterning process. The prior art of records, individually or in combination, do not disclose nor teach “depositing a seed layer; forming a metal layer over and contacting the seed layer; performing a first patterning process to pattern both of the metal layer and the seed layer;” in combination with other limitations as recited in claim 21. 
The prior art of record, Khvalkovskiy, discloses a method comprising: depositing a second dielectric layer over the metal layer, wherein the second dielectric layer is thin enough to allow spin polarized carriers to flow through; depositing a free layer over the second dielectric layer; depositing a tunnel barrier layer over the free layer; depositing a reference layer over the tunnel barrier layer. The prior art of record, Tang, teaches depositing a first dielectric layer; depositing a metal layer over and contacting the first dielectric layer. The prior art of record, Luongo, teaches a first dielectric layer having a crystalline structure. The prior art of record, Sasaki, teaches etching the reference layer, the tunnel barrier layer, the free layer, and the second dielectric layer, wherein the etching is stopped on the metal layer. The prior art of records, individually or in combination, do not disclose nor teach “wherein the first dielectric layer is used as a seed layer in the depositing the metal layer” in combination with other limitations as recited in claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811